EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 11-20 (Canceled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach: “determining a pixel signal variation over time for each pixel of the plurality of pixels over the plurality of MR images, wherein the pixel signal variation over time is the variation of the pixel signal value of equally located pixels from MR image to MR image of the plurality of MR images”, “transforming, using a 1D Fourier-transformation the pixel signal variations over time into a frequency spectrum” and “associating a pixel frequency with each pixel, the pixel frequency comprising a highest signal for each pixel from a respective frequency spectrum of each pixel” in combination with the other claim elements as recited in claim 1. Furthermore, nothing on the record would, to one of ordinary skill in the art, render obvious the modification of the prior art to include these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D REMALY/Primary Examiner, Art Unit 3793